          Case 9:20-cv-00132-DLC Document 4 Filed 10/08/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

TRACEY GODFREY,                                         Cause No. CV 20-132-M-DLC

               Petitioner,

       vs.                                                           ORDER

JIM SALMONSON,

               Respondent.


       Tracey Godfrey, a state prisoner proceeding pro se, has filed another

challenge to the 60-year state sentence imposed in 2013, this time as a Rule 60

motion.

       Generally, a petitioner has only one full and fair opportunity to challenge a

state court judgment of conviction, absent very limited circumstances. See e.g.,

U.S. v. Barrett, 178 F. 3d 34, 57 (1st Cir. 1999);1 see also, 28 U.S.C. § 2244(b)

(prohibiting the filing of second or successive petitions); Burton v. Stewart, 549

U.S. 147, 149 (2007) (per curiam)(district court lacks jurisdiction to hear a second


1
  “There is only one bite at the post-conviction apple unless a second or successive petition can
show one of two things: a new rule of constitutional law, made retroactive to cases on collateral
review by the Supreme Court, that was previously unavailable, or newly discovered evidence
sufficient to establish by clear and convincing evidence, on the whole record, that no reasonable
factfinder would have returned a guilty verdict. A claim of actual innocence—defined as factual
innocence, not mere legal insufficiency—will have a mechanism for review.”

                                                1
          Case 9:20-cv-00132-DLC Document 4 Filed 10/08/20 Page 2 of 3



or successive petition absent authorization from the Circuit Court). In 2014,

Godfrey filed a petition for writ of habeas corpus. That matter was denied on the

merits. See, Godfrey v. Kirkegard, No. CV 14-27-M-DLC (D. Mont. May 5,

2014). In 2019, Godfrey filed a Rule 60 motion seeking to set aside this Court’s

judgment. See, Id., Pet. Mtn. (filed March 11, 2019). Godfrey’s motion was

dismissed. Id., Or. (D. Mont. March 26, 2019). In the interim, despite being

provided a full review of his claims, and being advised of this Court’s lack of

jurisdiction, Godfrey has filed ten successive challenges the same 2013 state court

conviction.2 Godfrey’s abuse of the writ and unnecessary use of this Court’s time

and resources must come to an end.

       This matter is dismissed. Absent authorization from the Ninth Circuit to file

a second and/or successive petition, no further filings from Godfrey challenging

his 2013 state court sentence will be accepted.

       A certificate of appealability is denied, because there is no doubt this Court



2
  See, Godfrey v. Kirkegard, No. CV 14-164-M-DLC (D. Mont. June 12, 2014)(petition
dismissed for lack of jurisdiction); Godfrey v. Kirkegard, No. CV 14-190-M-DLC (D. Mont.
June 20, 2014)(petition dismissed for lack of jurisdiction); Godfrey v. Montana, No. CV 16-04-
M-DLC (D. Mont. Jan. 19, 2016) (petition dismissed); Godfrey v. Guyer, No. CV 19-54-M-DLC
(D. Mont. April 11, 2019) (petition dismissed for lack of jurisdiction as an unauthorized
second/successive petition); Godfrey v. State, No. CV-19-69-M (D. Mont. April 22, 2019)
(dismissed for lack of jurisdiction); Godfrey v. Guyer, No. CV-19-86-M-DLC (D. Mont. May 13,
2019) (dismissed for lack of jurisdiction); Godfrey v. Guyer, No. CV-19-202-M-DLC (D. Mont.
Jan. 2, 2020) (dismissed for lack of jurisdiction); Godfrey v. Guyer, No. CV-20-20-M-DLC (D.
Mont. March 5, 2020)(dismissed for lack of jurisdiction); Godfrey v. Salmonson, CV-20-114-M-
DWM (D. Mont. Aug. 6, 2020)(dismissed for lack of jurisdiction; Godfrey v. Salmonson, CV-
20-122-M-DWM (D. Mont. Aug. 20. 2020)(Rule 60 motion denied).
                                              2
         Case 9:20-cv-00132-DLC Document 4 Filed 10/08/20 Page 3 of 3



lacks jurisdiction. Transfer to the Court of Appeals is not in the interest of justice,

see 28 U.S.C. § 1631, because Godfrey is well aware of the requirements that

apply to second or successive applications.

      Accordingly, IT IS HEREBY ORDERED as follows:

      1. This matter is DISMISSED for lack of jurisdiction. The Clerk of Court

shall enter, by separate document, a judgment of dismissal.

      2. Unless Godfrey contemporaneously provides an authorization from the

Circuit permitting a second/successive petition, the Clerk of Court shall accept no

further filings from Godfrey challenging his 2013 state court conviction. If no

authorization is provided, future documents from Godfrey will be discarded by the

Clerk and will not be considered by the Court.

      3. A certificate of appealability is DENIED.

      4. This action is CLOSED. No further documents may be filed.

      DATED this 8th day of October, 2020.



                                         /s/ Dana L. Christensen
                                         Dana L. Christensen
                                         United States District Court




                                           3
